Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ THOMAS SHORTMAN
TRAINING, SCHOLARSHIP AND SAFETY FUND,
Civil. Action: l8-cv-10246
Plaintiffs,
-against- COMPLAINT
BUDGET SERVICE & SUPPLIES, LLC,
Defendant.
X

 

Building Service 32BJ Health Fund and Building Service 32BJ Thomas Shortman
Training, Scholarship and Safety Fund (collectively the “Funds”), as and for their Complaint
against Budget Service & Supplies, LLC (“Defendant”) respectfully allege as follows:

NATURE OF ACTION

l. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ ll32(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund and training fund, for contractual and other equitable relief under ERISA to secure
performance by an employer of specific statutory and contractual obligations to pay and/or
submit the required monetary contributions and employee information to the Funds by electronic
transfer as per the contractual and statutory requirements This Complaint alleges that by failing,
refusing or neglecting to pay and submit the required monetary contributions and reports to the
Funds When due as per the Funds’ rules and regulations, Defendant violated its collective

bargaining agreement, the trust agreements of the Funds, and ERISA.

Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 2 of 6

JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(0)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds
are employee benefit plans Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans Within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as an independent legal entity under Section 502(d)(l) of ERISA (29
U.S.C. § ll32(d)(l)). The purpose of the Funds are, inter alia, to receive contributions from
employers Who are parties to collective bargaining agreements With Service Employees

International Union, Local 32BJ (“Union”), to invest and maintain those monies, and to

Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 3 of 6

distribute health and training benefits to those employees eligible to receive them. The Funds
maintain their office and is administered at 25 West 18th Street, New York, New York 10011, in
the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Budget Service &
Supplies, LLC was and continues to be an Indiana for profit corporation having a principal place
of business 2650-D Middle Road, Jeffersonville, IN 47130 , and doing business as an employer
within the meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and 1145), and
was and is an employer in an industry affecting commerce within the meaning of Section 301 of
the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant was party to a
series of collective bargaining agreements (the “Agreements”) with the Union, As part of these
Agreements, Defendant agreed to make benefit contributions to the Funds on behalf of
employees covered by the Agreements.

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Funds repeat and reallege each allegation set forth in paragraphs l through

7 as if fully set forth herein.

9. Pursuant to the Agreements, there became due and owing to the Funds from

Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 4 of 6

Defendant benefit contributions from June l, 2013 through the date of this filing.

10. Defendant has fallen delinquent in its contributions owed to the Funds, owed
between June 1, 2013 and present, although all contributions have been duly demanded and the
Funds have been damaged in the amount to be determined.

11. For the period June l, 2013 and the date of filing, Defendant failed
to pay the Funds no less than $108,953.51 in required contributions, in violation of the
Agreements.

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries

13. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Funds’ attomey’s fees and court costs incurred in collecting the
delinquent contributions

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

14. The Funds repeat and reallege each and every allegation contained in paragraphs
1 through 13 of this Complaint, as if fully set forth herein.

15. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

16. Upon information and belief, at all times material hereto, Defendant failed to pay

Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 5 of 6

or timely pay and/or remit the required monetary contributions and/or reports to the Funds when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 ofERISA (29 U.S.C. § 1145).

17. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of` Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiffs the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Intemal Revenue Code (29 U.S.C. § 6621), together with
reasonable attomeys’ fees and costs and distributions incurred in the action.

18. For the period June l, 2013 through the present, Defendant failed to pay to the
Funds no less than $108,953.51 in required contributions, in violation of ERISA.

19. Accordingly, Defendant is liable to the Funds for the payment and/or submission
of the required monetary contributions and/or reports to the Funds as aforesaid, and is liable for
the additional amount of said statutory damages, liquidated damages, together with reasonable
attorneys’ fees, interest on the unpaid principal, costs and disbursements incurred in this action,
pursuant to Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

WHEREFORE, plaintiff Funds demand judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $108,953.51,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions in

accordance with ERISA § 502 (g)(2) and the Agreement,

Case 1:18-cv-10246-PAE Document 1 Filed 11/05/18 Page 6 of 6

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attomeys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for such other and further relief as the Court deems just and proper.

Dated: Fort Lee, New Jersey
November 5, 2018
RMB, STURM & GANCHROW, LLP

`samu'el R. Bloom (sBi988)
Attomeys for Plaintiffs Funds
2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150

(Fax) 201 -292-01 52

By:c_\

 

